t c memo united_states tax_court v r deangelis m d p c r t domingo m d p c v r deangelis m d p c tax_matters_partner et al petitioners v commissioner of internal revenue respondent docket nos filed date cases of the following petitioners are consolidated herewith vincent and jeanette deangelis collectively deangelises docket no rodolfo and bernadette domingo collectively domingos docket no keith and kathleen durante collectively durantes docket no and anthony j and mary ann capizzi collectively capizzis docket no while the parties sometimes refer to the name deangelis as de angelis we consistently refer to that name as deangelis we also note that the first word in the name of each relevant professional_corporation is a complete word but that the parties sometimes refer to the word by its initial letter with the exception of the caption and of the partnership v r deangelis m d p c r t domingo m d p c whose name is actually spelled using only the initial letter of the first word of each professional_corporation referenced therein we refer to each professional_corporation by using its full first word john t morin and ira b stechel for petitioners peter james gavagan peggy j gartenbaum and thomas a dombrowski for respondent memorandum findings_of_fact and opinion laro judge these cases are consolidated for purposes of trial briefing and opinion each couple consists of a medical doctor and his wife and each doctor is the sole owner of an s_corporation that was a partner in the partnership v r deangelis m d p c r t domingo m d p c vrd rtd these cases concern amounts paid in and by the s_corporations to vrd rtd and its ensuing contributions of those amounts to the severance trust executive program multiple employer supplemental benefit plan and trust step a plan that was promoted to wealthy professionals as a welfare benefits fund that was part of a or-more-employer plan described in sec_419a step used the contributions to purchase and pay the premiums on six whole_life_insurance policies five of which were each written with respect to one or both spouses of each couple with the unless otherwise indicated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded to the dollar we use the term plan for convenience and do not suggest that any part of the step plan is a bona_fide plan for federal_income_tax purposes exception of the capizzis who had no policy insuring either of their lives and were each payable to the beneficiaries of the insured’s choosing in the event of the insured’s death the sixth life_insurance_policy was written on the life of kerry quinn ms quinn an employee of vrd rtd who was its office manager for each subject year respondent determined in the notice of final_partnership_administrative_adjustment fpaa that vrd rtd could not deduct the dollar_figure it paid in that year to step as contributions to a welfare benefits fund the fpaa stated in part that the payments were not ordinary and necessary business_expenses under sec_162 respondent determined in the notices of deficiency that the individual petitioners had the following deficiencies in their and federal income taxes individual petitioners deangelises dollar_figure dollar_figure domingos big_number big_number durantes big_number big_number capizzis big_number big_number the deficiencies generally are based on two determinations first respondent determined that the payments that the s_corporations made to vrd rtd for contribution to the step plan were not deductible by the s_corporations because they were not ordinary and necessary business_expenses under sec_162 respondent accordingly increased the net amount of passthrough income received by each doctor from his s_corporation second respondent determined that each doctor received income under sec_61 in the amount of the life_insurance premiums that were paid_by his s_corporation on his behalf we decide whether the s_corporations and vrd rtd were entitled to deduct the payments related to the step plan as ordinary and necessary business_expenses under sec_162 we hold they were not to the extent that the payments related to the life_insurance written on a life of someone other than ms quinn we also decide whether each doctor realized income in the amount of the life_insurance premiums that were paid_by his s_corporation on his behalf we hold he did not i preliminaries findings_of_fact some facts were stipulated the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference we find the stipulated facts accordingly vrd rtd had a legal address in the state of new york when its petition was filed the individual petitioners resided in the state of new york when their petitions were filed we understand respondent to have conceded that the payments are deductible to the extent they relate to the insurance written on the life of ms quinn ii individual petitioners a overview petitioner doctors are vincent deangelis dr deangelis rodolfo domingo dr domingo keith durante dr durante and anthony j capizzi dr capizzi collectively doctors during and each doctor wholly owned an s_corporation that employed the doctor to provide his medical and surgical services for vrd rtd each s_corporation was a professional_corporation pc the sole employee of which was its owner the names of the pcs of drs deangelis domingo durante and capizzi were vincent r deangelis m d p c rodolfo t domingo m d p c keith durante m d p c and anthony j capizzi m d p c respectively each doctor and his wife filed a joint form_1040 u s individual_income_tax_return for each of the years and each couple’s returns reported compensation received from the doctor’s pc during those years we use the term compensation to refer to wages salaries and the like unlike petitioners we do not consider the term compensation to include the doctors’ distributive shares of income from their pcs see sec_61 distinguishing as separate items of gross_income compensation_for services including fees commissions fringe_benefits and similar items from distributive_share of partnership gross_income cf 943_f2d_815 8th cir affg in part and revg in part on other grounds tcmemo_1990_162 nor as discussed below does the step plan define the term compensation to include such distributive shares b dr deangelis during and dr deangelis’s pc reportedly paid dr deangelis compensation of dollar_figure dollar_figure and dollar_figure respectively the deangelises’ corresponding federal_income_tax returns included those amounts in gross_income dr deangelis’s pc did not reportedly pay dr deangelis any compensation thereafter c dr domingo during and dr domingo’s pc reportedly paid dr domingo compensation of dollar_figure dollar_figure dollar_figure and dollar_figure respectively the domingos’ corresponding federal_income_tax returns included those amounts in gross_income dr domingo’s pc did not reportedly pay dr domingo any compensation thereafter d dr durante during and dr durante’s pc reportedly paid dr durante compensation of dollar_figure dollar_figure dollar_figure and dollar_figure respectively the durantes’ corresponding federal_income_tax returns included those amounts in gross_income during through dr durante’s pc reportedly paid dr durante compensation of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively the durantes’ corresponding federal_income_tax returns included those amounts in gross_income the record does not allow the court to find the amount of compensation if any that dr durante’s pc reportedly paid dr durante in e dr capizzi during and dr capizzi’s pc reportedly paid dr capizzi compensation of dollar_figure and dollar_figure respectively the capizzis’ corresponding federal_income_tax returns included those amounts in gross_income during through dr capizzi’s pc reportedly paid dr capizzi compensation of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively the capizzis’ corresponding federal_income_tax returns included those amounts in gross_income the record does not allow the court to find the amount of compensation if any that dr capizzi’s pc reportedly paid dr capizzi in iii vrd rtd a general information vrd rtd was formed as a partnership on date under the laws of new york vrd rtd provided medical and surgical services to its patients through the doctors and operated under the name south shore surgical specialists vrd rtd reported its income and expenses for federal_income_tax purposes using the cash_receipts_and_disbursements_method vrd rtd filed and forms u s partnership return of income for its taxable years ended date and respectively b partners and employees during and the five partners of vrd rtd were the four pcs of the doctors and a fifth pc owned by another doctor edgar borrero dr borrero the senior partner of vrd rtd was vincent r deangelis m d p c the partners’ percentages of profits losses and ownership of capital for were as follows partner beginning of year end of year vincent r de angelis m d p c rodolfo t domingo m d p c dollar_figure anthony j capizzi m d p c dollar_figure edgar borrero m d p c dollar_figure keith durante m d p c keith durante m d p c became a partner of vrd rtd on or about date the partners’ percentages of profits losses and ownership of capital for were as follows partner beginning of year end of year vincent r de angelis m d p c rodolfo t domingo m d p c anthony j capizzi m d p c edgar borrero m d p c keith durante m d p c during and vrd rtd employed nurses office staff and an office manager ie ms quinn vrd rtd had at least employees during and at least employees during vrd rtd did not directly pay the doctors any compensation during either subject year c arrangements with pcs vrd rtd entered into arrangements with the pcs for the provision of the doctors’ medical services the doctors performed their services for the patients of vrd rtd and vrd rtd billed the patients for the fees due on these services vrd rtd received payment of the fees deposited the payments into its bank account and reported the payments as income on its forms dr domingo performed services for vrd rtd through the end of afterwards through dr domingo continued to work for his pc performing services for other than vrd rtd dr deangelis terminated his services with vrd rtd on or about date d partnership_agreement the vrd rtd partnership_agreement in effect for the subject years partnership_agreement was executed on date the partnership_agreement stated that drs deangelis and domingo were employed by their pcs and that any future doctor who wished his pc to become a partner of vrd rtd had to be employed by his pc the partnership_agreement stated that it was anticipated that dr deangelis would fully retire from vrd rtd on date and that dr domingo would not retire until year after dr deangelis retired if dr deangelis continued working for vrd rtd until at least date the partnership_agreement allowed dr domingo to retire at the same time as dr deangelis or at any time after date the partnership_agreement provided for payments to be made to a doctor’s pc in case the doctor became disabled iv step a overview step purports to provide eligible employees with severance benefits funded entirely by their participating employer through the purchase of whole_life_insurance policies and if elected an employer-provided optional life_insurance_benefit payable upon the death of a covered_employee or an alternate insured step invested the contributions made to the step plan in whole_life_insurance policies issued by eight insurance_companies namely metropolitan life_insurance co metlife allmerica financial life_insurance and annuity co national life_insurance co of vermont prudential life_insurance co of america equitable life assurance society of the united_states itt hartford life_insurance co new york life_insurance and annuity corp and massachusetts mutual life_insurance co the life_insurance policies insured the individuals covered by the step plan and the step plan assets as reported consisted largely of the cash values of those policies insurance agents earned substantial an employee’s severance benefits were paid from the cash_value of his or her whole_life_insurance policy commissions on the sales of the life_insurance policies eg dollar_figure in drs deangelis domingo and durante collectively participating doctors participated in the step plan through their pcs and vrd rtd alvin rapp mr rapp was an authorized insurance agent of metlife and he recommended that all contributions to the step plan made on behalf of the participating doctors be invested in whole_life_insurance policies issued by metlife that recommendation was followed each whole_life_insurance policy related to a participating doctor required that a payment be made annually on december for the policy year beginning on that date b formation of the step plan the originator of the step concept was kenneth l katz mr katz an insurance agent credentialed as a chartered life underwriter and a chartered financial consultant in mr katz asked his friend jeffrey mamorsky mr mamorsky to draft a plan that could be marketed as a tax-beneficial welfare benefits fund that complied with sec_419a mr mamorsky was an attorney practicing primarily in the area of employee_benefits and compensation mr mamorsky later also served as counsel to the step plan in that capacity mr mamorsky was available and willing to discuss with covered employees at the expense of the step plan the manner in which they should prepare their applications for benefits from the plan the intent of the step plan was to create an incentive to buy and thus to generate the sale of whole_life_insurance policies through a claim of permissible tax_avoidance and the ability to pay and deduct premiums on the purchased policies which would eventually be transferred to and owned by the insureds many participants in the step plan believed that the plan was one of deferred_compensation mr mamorsky prepared an initial version of the step plan on or about date and mr katz began operating the step plan at that time mr mamorsky prepared a second version of the step plan in mr mamorsky wrote other and all versions of the step plan through date with an understanding that the deductibility of contributions was critical both to the marketability of the step plan and to the operation and existence of step the various versions of the step plan through date included the following version executed on date version version amended and restated on date version executed on date version executed on date version executed as of date version executed as of date version executed as of date the four versions executed in or after were stated as effective as of date c trustees administrators and sponsors connecticut national bank was the step plan trustee from the plan’s inception through date the successor trustees were united_states trust co of new york u s trust mellon trust of new york mellon trust and step plan services inc spsi u s trust served as trustee from date through date mellon trust served as trustee from date through date and spsi served as trustee from date to date step inc served as the step plan_administrator from the plan’s inception through date teplitzky co l l c teplitzky co acting primarily through its principal jeffrey teplitzky mr teplitzky was the successor plan_administrator from date through date the current plan_administrator is spsi during the relevant time daniel e carpenter mr carpenter had sole signatory authority on behalf of spsi and served as its chairman there is also a version of the step plan for metlife and beginning in date separate plans and trusts for the eight insurance_companies whose policies were sold through step according to petitioners the participating doctors were covered by version when vrd rtd adopted the step plan on or about date and were covered by version as of date step inc also served as the step plan_sponsor from the plan’s inception until date u s trust served as the successor plan_sponsor from date until date when first step inc and subsequently teplitzky co took over as successor plan_sponsor on date teplitzky co resigned as plan_sponsor and appointed spsi as the successor plan_sponsor during the subject years teplitzky co acting as the step plan_administrator ran the daily operation of the step plan u s trust as plan_sponsor interacted with the insurance_companies whose policies were owned by the step plan and conducted the plan’s marketing activities d marketing documents the step plan marketing documents set forth detailed examples of when severance benefits would and would not be paid under the plan these examples allowed individuals covered by the plan to time their departures from their businesses and to phrase their requests for severance benefits so that benefits would be paid to them under the step plan as they anticipated the step plan marketing documents warned participants that benefits accrued for an employee are forfeited if the employee does not qualify for benefits under a bona_fide severance as upon adopting the plan each participating employer also was provided examples of qualifying severance events determined by step’s independent fiduciary the step plan marketing documents advised participating employers that deductions for contributions to the step plan could be ultimately disallowed but that only taxes and interest and no additional_amounts such as penalties would then be due because step had received an opinion letter from mr mamorsky stating that it was more_likely_than_not that the deductions would be allowed e independent fiduciary the step plan_administrator had the sole authority to make determinations relating to dismissal total disability or death conditions that were prerequisites to the receipt of benefits from the step plan as written in making those determinations the plan_administrator was required to rely on rules and regulations established by the step plan independent fiduciary jules pagano mr pagano was the independent fiduciary of the step plan from its inception through date the step plan did not have any independent fiduciary thereafter while serving as independent fiduciary mr pagano was authorized to and routinely did provide individuals seeking to obtain benefits under the plan with personal guidance on how to frame their requests so that they would receive their anticipated benefits under the plan as written upon receiving in operation however forfeitures could occur only when projected plan assets equaled or exceeded projected plan liabilities on an employer by employer basis an actual claim for benefits mr pagano and the step plan_administrator relied upon the documents submitted to them by the claimant and did not perform an independent investigation or verification of the claim if a participant’s claim for benefits as submitted did not qualify for benefits under the step plan the step plan allowed the participant to reform his or her claim in order to receive his or her anticipated benefits f version of the step plan9 sec_1 and dollar_figure of the step plan defines the terms covered_employee eligible_employee and employee sec_2_1 states that the employer shall transmit to the plan_administrator written notice of any substantial or unusual change in a covered employee’s compensation or status eg from fulltime to parttime as it occurs but in any event no later than days after the change occurs sec_3_1 states that a covered employee’s severance benefit shall be determined in accordance with the severance benefit formula elected in the adoption_agreement in no event however may a covered employee’s severance benefit exceed two times his compensation paid during the twelve full-month period immediately preceding his termination of employment in our findings_of_fact set forth under this subheading section references are to version of the step plan sec_3_3 states that an employer shall elect in the adoption_agreement either a fixed benefit or a flexible benefit as to a fixed benefit sec_3_3 states that the benefit payable to a covered_employee shall equal the sum of the future service component for each year_of_participation plus the past service component the future service component equals for each year_of_participation the amount of that year’s compensation defined as the amount specified by the employer in the adoption_agreement multiplied by the severance benefit_percentage elected by the employer in the adoption_agreement the past service component equals the product of the benefit_percentage elected by the employer in the adoption_agreement a fraction not to exceed the numerator of which is the covered employee’s past service and the denominator of which is and the covered employee’s total compensation_for the years preceding the year of termination of employment as to a flexible benefit sec_3_3 allows a different percent of compensation to be elected for each year_of_service and states that the formula for computing a severance benefit is made applicable to the employer’s contribution each year in addition there is a provision for adjustments each year based on benefits provided to other employees forfeitures investment earnings and cost of insurance for the covered_employee sec_4 states that the employer must annually contribute to the step plan such amounts as are calculated by the plan actuary to provide for severance benefits of its covered employees the total amount to be contributed by all employers is based upon reasonable actuarial assumptions and methods taking into account the experience of the plan as an undivided and unweighted pool with no differentiation as to covered employees other than those differentiations described below or participating employers the amount to be contributed by each employer is to be its allocable portion of the total for all employersdollar_figure sec_4 also states that the employer must contribute the cost of 1-year term life_insurance for any life_insurance_benefit elected in the adoption_agreement sec_5 a states that a participating employer must pay the step plan the annual cost of equivalent 1-year term_insurance if the employer elects a life_insurance_benefit for its employees sec_5 b states that an employee may elect additional life_insurance beyond the amount elected by the employer and that the employer must pay the step plan the annual cost of the equivalent 1-year term_insurance and the employee must reimburse the employer for the additional cost sec_5 c states that the insurance benefit payable to the in operation the step plan neither employed a plan actuary nor determined amounts to be contributed by the employers beneficiary of a covered_employee is equal to the amount elected by the employer plus the amount elected by the employee sec_5 f states that the step plan may name the beneficiary or the insured may name a beneficiary as long as the employer reimburses the step plan sec_5 g states that if the employer does not pay amounts due on the policy for the death_benefit step may declare the policy lapsed or surrender the policy or the beneficiary will be changed to step sec_5 h states that if the employer fails to make required_payments the insured may buy the policy from step for the policy value section a states that an employer can withdraw from the step plan at any time and that the employees will have frozen benefits equal to the amounts they would have been eligible for on the dates of withdrawal section states that if an employer fails to make a required_contribution it will be treated as if it withdrew on that date and it will be treated the same as in the case of a withdrawal under section sec_11 and allows the plan_sponsor to amend modify or delete in whole or in part any provision of the plan provided the duties and responsibilities of the trustee shall not be altered without its written consent and states that no amendment or reorganization may be made to this plan which shall change or alter the fundamental purpose of the plan expressed in the preface hereto sec_11 allows the plan_sponsor to reorganize the participating employers into other or separate plans v vrd rtd’s introduction to the step plan a introduction to the plan in late drs deangelis and domingo were engaged in estate_planning with their accountant richard freeman mr freeman and an estate_planning attorney victor finmann mr finmann mr freeman advised dr deangelis to acquire additional life_insurance coverage and suggested that he consider a severance_pay plan for vrd rtd mr freeman introduced dr deangelis to mr rapp mr rapp discussed the step plan with dr deangelis and mr freeman characterizing the plan as a way to receive additional insurance coverage and to provide severance benefits both with pretax dollars mr rapp recommended to dr deangelis that vrd rtd form a sec_419 welfare_benefit trust because he stated it would secure immediate federal_income_tax deductions allow the owner-employees to accumulate significant wealth on a tax-deferred basis secure assets with insurance_company guaranties and protect assets from creditors dr deangelis discussed the step plan with the other doctors their wives mr finmann and others mr finmann advised dr deangelis that he was skeptical as to the validity of the step plan as promoted b decision to join plan on date dr deangelis decided on behalf of vrd rtd to join the step plan and to provide coverage thereunder for the participating doctors and for ms quinn dr borrero declined to participate in the step plan after hearing the presentation of the representatives of step dr capizzi initially expressed an intent to participate in the step plan but subsequently decided not to participate in the plan c illustrations in or about late mr rapp provided drs deangelis and domingo with life_insurance_policy illustrations reflecting varying amounts of life_insurance benefits and premium costs mr rapp informed dr domingo that his projected severance benefit after years would be dollar_figure if he made two annual contributions of dollar_figure and that the projected benefit would increase annually by approximately dollar_figure for each additional dollar_figure contribution that he made annually beginning in year mr rapp informed dr deangelis that his projected severance benefit after years would be dollar_figure if he made two annual contributions of dollar_figure and that the projected benefit would increase by approximately dollar_figure for each additional dollar_figure contribution that he made annually beginning in year vi vrd rtd’s adoption of the step plan a execution of adoption_agreement on or about date dr deangelis executed an adoption_agreement for the step plan on behalf of vrd rtd making vrd rtd a participating employer in the step plan effective as of date vrd rtd consented in the agreement to any future amendment of the step plan vrd rtd elected in the adoption_agreement to provide severance benefits to its eligible employees in the amount of percent of an employee’s compensation_for each year_of_participation with no credit for past service vrd rtd also elected not to provide the optional life_insurance_benefit drs deangelis and domingo understood that in order for vrd rtd to claim deductions for its contributions to step they had to couch any subsequent application_for benefits in terms that appeared to make the severance event nonvolitional b relevant provisions in the adoption_agreement eligible employees were defined in the adoption_agreement as all full-time employees other than controlling owners who were and had completed year_of_service and whose job title was doctor or office administrator business mgr a controlling owner was defined in the adoption_agreement as a person who owned more than a 25-percent voting interest in the participating employer unless four or fewer other persons owned in the aggregate a greater voting interest than the person the adoption_agreement stated that the eligible employees were drs deangelis domingo durante and capizzi and ms quinn and that dr borrero was an employee who was excludeddollar_figure the adoption_agreement defined the term compensation as total compensation paid during the applicable_period including wages bonuses and over time sic etc but not including deferred_compensation other than compensation deferred pursuant to code sec_401 compensation shall also include salary reduction contributions excludable from gross_income pursuant to code sec_125 c other relevant provisions according to the step plan a covered_employee was purportedly eligible to receive a severance benefit from the plan upon termination of employment except for termination for cause under the following circumstances dismissal any termination of employment unless such termination constitutes a ‘voluntary separation without good cause’ within the meaning of new york state unemployment insurance law total disability or deathdollar_figure the step plan stated that benefits would normally start on the first day of the second month after approval of the claim for as noted above dr capizzi subsequently decided not to participate in the step plan ms quinn was the only employee of vrd rtd who was covered by the step plan in operation the step plan paid benefits to participants even though the covered_employee did not fall within one of these circumstances benefits that the usual form of payment would be in equal monthly installments over months from the date of the employee’s termination that the first installment would include any payments delayed because of processing and that severance benefits could not exceed two times the employee’s last months of compensation before termination of employment the step plan did not limit the amount of life_insurance benefits that could be received by a covered_employee and stated that the optional life_insurance_benefit if elected would be received in addition to the severance benefit if the covered_employee died while employed by the participating employer the step plan stated that a participating employer could choose to withdraw from the plan that a participating employer could constructively withdraw from the plan by failing to make an annual contribution or by violating a plan provision and that upon withdrawal any optional life_insurance_benefit could be discontinued or purchased from the plan by the employee or alternate insured at a cost equal to the policy’s value defined as the amount that would be paid upon surrender of the coverage determined before the application of surrender charges the step plan stated that the optional life_insurance_benefit also could be discontinued if the covered_employee terminated service with the employer the employer failed to make a contribution with respect to the coverage or the covered_employee ceased to be a covered_employee according to the step plan any life_insurance that was not purchased could be surrendered by the trustee or continued with the plan as beneficiary vii vrd rtd’s contributions to step a forwarding fees the pcs of the participating doctors forwarded to vrd rtd amounts required by step to pay the premiums due on the whole_life_insurance policies written on the lives of the participating doctors the pcs and vrd rtd referred to these transactions as forwarding fees during the subject years vrd rtd received the following amounts of forwarding fees from the pcs pc vincent r deangelis m d p c dollar_figure dollar_figure rodolfo t domingo m d p c big_number big_number keith durante m d p c big_number big_number total big_number big_number the pcs deducted these forwarding fees as expenses in the year of payment vrd rtd recorded its receipt of the forwarding fees from the pcs as fee income--deangelis pc fee income--domingo pc and fee income--durante pc respectively vrd rtd recorded that these amounts were received from the pcs as pension contributions with respect to the participating doctors vrd rtd also received a total of dollar_figure in each of the years and from the five pcs that were partners in vrd rtd the dollar_figure was forwarded in each year to the step plan to pay the premium due on the policy insuring the life of ms quinn of the dollar_figure dr capizzi’s pc paid dollar_figure in and dollar_figure in the record does not allow the court to find the portion of the dollar_figure in either year that was paid_by any of the other pc partners during each of and vrd rtd contributed dollar_figure to the step plan and recorded each of these contributions as a pension contribution vrd rtd’s partnership return reported the forwarding fees received from the pcs as income and claimed a corresponding deduction for retirement plans etc vrd rtd did not make any further contribution to step and neither step nor any petitioner directly paid any further premium on the subject life_insurance policies after the premiums were paid on date for the policy year beginning on that date b issuance of policies when vrd rtd adopted the step plan all of vrd rtd’s contribution to the plan was invested in whole_life_insurance policies issued by metlife and sold by mr rapp the particular policies were selected by the participating doctors in consultation with mr rapp all of the policies were participating whole_life_insurance polices with the additional feature that extra premiums could be paid to purchase paid-up additions rider insurance puar a puar feature when elected essentially prefunds the annual premiums for a policy and accumulates any extra proceeds in the policy until needed to pay premiums in a later year as of date metlife issued the following six life_insurance policies with respect to vrd rtd’s initial contribution to the step plan insured policy type of policy face value dr deangelis 931250799pr whole life dollar_figure both deangelises 931250800a survivor whole life big_number dr domingo 931250797pr whole life big_number both domingos 931250798a survivor whole life big_number dr durante 931250795pr whole life big_number ms quinn 931250796pr whole life big_number four of these policies were individual whole_life_insurance policies separately insuring the lives of ms quinn and each of the participating doctors the other two policies were joint and survivor whole_life_insurance policies survivor whole life policies or in other words life_insurance that was not payable to the beneficiary until the deaths of both insureds one survivor whole life policy insured both deangelises deangelises survivor whole life policy and the other survivor whole life policy insured both domingos domingos survivor whole life policy neither jeanette deangelis nor bernadette domingo was an employee of vrd rtd and the survivor whole_life_insurance policies were purchased by drs deangelis and domingo as part of their federal estate_tax plans on date dr deangelis was years old jeanette deangelis wa sec_61 years old and each of the domingos wa sec_61 years old also on that date dr durante wa sec_37 years old and ms quinn wa sec_38 years old dr deangelis canceled other life_insurance that he personally owned so that insurance on the lives of him and his wife could be purchased through the step plan with pretax dollars the initial owner of each of the six policies was u s trust as trustee of the step plan when u s trust was replaced as trustee the successor trustee was listed as owner as further discussed below in step transferred to the domingos ownership of the two policies written on the lives of one or both of them in step transferred to dr deangelis ownership of the policy written on his life and in step transferred ownership of each of the remaining policies to the insured or insureds named on the policy the insured doctors designated the beneficiaries for their policies and ms quinn designated the beneficiaries for her policy the step plan trustee was never listed as a beneficiary of any of the policies the beneficiaries of the subject policies were insured beneficiary dr deangelis deangelis family limited partnership1 both deangelises deangelis family irrevocable_life_insurance_trust dr domingo domingo family irrevocable_life_insurance_trust both domingos domingo family irrevocable_life_insurance_trust dr durante kathleen durante ms quinn mother sisters and brother sec_1 the original beneficiary was dr deangelis’s wife on or about date metlife changed the beneficiary to the deangelis family limited_partnership pursuant to the request of dr deangelis mr rapp recommended that the beneficiary of each of the survivor whole life policies be listed as an insurance_trust in order to minimize the federal estate_tax consequences to the family of the insured and drs deangelis and domingo followed that recommendation step wanted any life_insurance_benefit to be paid directly to the personal beneficiary of the insured rather than to or through the step plan because step did not want the step plan to be overfunded if and when it were to receive that benefit two annual premiums were paid on each of the six policies one for the policy year beginning date and the other for the policy year beginning date as to each policy those premiums included the base premiums necessary to fund the whole_life_insurance component of the policy and premiums for puar these payments were consistent with illustrated payments contained in correspondence from mr rapp the base premiums and puar premiums on the policies were as follows insured policy base premium puar total dr deangelis 931250799pr dollar_figure dollar_figure dollar_figure both deangelises 931250800a dollar_figure dollar_figure big_number dr domingo 931250797pr dollar_figure dollar_figure big_number both domingos 931250798a dollar_figure dollar_figure big_number dr durante 931250795pr dollar_figure dollar_figure big_number ms quinn 931250796pr dollar_figure dollar_figure big_number total big_number premiums were paid in the years as follows insured policy dr deangelis 931250799pr dollar_figure dollar_figure both deangelises 931250800a big_number big_number dr domingo 931250797pr big_number big_number both domingos 931250798a big_number big_number dr durante 931250795pr big_number big_number ms quinn 931250796pr big_number big_number total1 big_number big_number we recognize that vrd rtd deducted for contributions totaling dollar_figure in that the premiums_paid in totaled dollar_figure we are unable to find in the record an explanation as to who paid the extra dollar_figure the funds used to pay the premiums attributable to the two policies written on the lives of one or both of the deangelises came from dr deangelis’s pc the funds used to pay the premiums attributable to the two policies written on the lives of one or both of the domingos came from dr domingo’s pc and the funds used to pay the premiums for the policy written on the life of dr durante dr durante policy came from his pc the funds used to pay the premiums attributable to the policy written on the life of ms quinn ms quinn policy were taken on some apportioned basis from all five pcs that were partners in vrd rtddollar_figure in each of those cases the funds used to pay the premiums went from each pc to vrd rtd from vrd rtd to the step plan and from the step plan to metlife c additional correspondence on date mr katz provided mr freeman with revised illustrations for the life_insurance policies written with respect to drs deangelis and domingo those illustrations as discussed above the record does not allow the court to find the specifics of that apportionment other than as to dr capizzi’s pc had been requested by drs deangelis and domingo to help them determine whether they wanted to make any additional contributions on their policies the illustrations assumed that premiums were paid for only years years or years mr katz informed mr freeman that the projected severance benefits for drs deangelis and domingo were approximately the cash values in their policies mr katz informed mr freeman that he was formulating illustrations for the policies that would show a cash withdrawal of severance benefits and the premium required to continue the policies thereafter on date mr rapp provided drs deangelis and domingo with answers from metlife and step to questions asked by those doctors on or about date mr katz provided dr deangelis with revised illustrations for his insurance policies showing only years of out-of-pocket premium payments mr katz also provided mr freeman with various other illustrations for the insurance policies written on the lives of drs deangelis and domingo viii payments of premiums a dr deangelis policy the date and premiums of dollar_figure on the policy written on the single life of dr deangelis dr deangelis policy were paid timely and puar was purchased with additional premiums of dollar_figure in and dollar_figure in in the premium due on this policy as of date was paid timely with a dividend withdrawal of dollar_figure and a portion of a withdrawal of dollar_figure from the puardollar_figure as to the withdrawal from the puar dollar_figure was used to pay the date premium on this policy and dollar_figure was used to pay the date premium on the deangelises survivor whole life policy in the premium due on date on the dr deangelis policy was paid timely with a dividend withdrawal of dollar_figure and a withdrawal of dollar_figure from the puar the premium due on date was not paid timely and the policy lapsed for nonpayment of premiums metlife converted the policy to nonforfeiture extended term_insurance with a face value of dollar_figure through date at which time it was set to be depleted of its cash_value and thus to terminate without valuedollar_figure although the premiums were not actually paid until after the due dates we consider them to have been paid timely to this end we understand each of the subject insurance policies to have allowed a grace period after the due_date so that a premium paid during that period would be timely in the sense that the policy would not lapse a dividend withdrawal relates to a dividend payable on a policy extended term_insurance is a life_insurance_policy nonforfeiture option that may be exercised when the policy lapses continued b deangelises survivor whole life policy the date and premiums of dollar_figure on the deangelises survivor whole life policy were paid timely and puar was purchased in each year with additional premiums of dollar_figure in the premium due on date was paid timely with a dividend withdrawal of dollar_figure a withdrawal of dollar_figure from the puar and the above-referenced dollar_figure withdrawal from the dr deangelis policy in the premium due on date was paid with a dividend withdrawal of dollar_figure and a policy loan of dollar_figure the premium due on date was not paid timely and the policy lapsed for nonpayment of the premium metlife converted the policy to participating reduced paid-up insurance with a face value of dollar_figure on or about date upon the request of dr deangelis and in connection with a similar request of dr continued because of a failure to pay a premium owed on the policy under this option the cash_value of a lapsed_policy is used to maintain the full original death_benefit until the cash_value is depleted a reduced paid-up feature is another life_insurance_policy nonforfeiture option that may be exercised when the policy lapses because of a failure to pay a premium owed on the policy if such a feature is exercised the remaining cash_value of the policy is used to purchase a single_premium_life_insurance policy with a lower death_benefit while the death_benefit is reduced the cash_value in the policy is used up more slowly than under other nonforfeiture_options domingo with respect to the domingos survivor whole life policy the deangelises survivor whole life policy was reinstated by metlife to the full face value and converted retroactively to a policy with an automatic premium loan apl provisiondollar_figure that feature was then applied to pay the premiums of dollar_figure due on date and through an apl of dollar_figure metlife’s stated reason for reinstating the deangelises survivor whole life policy was that the policy had lapsed because of company error specifically metlife stated dr deangelis wanted loans to be made automatically from the policy to pay the premiums and was not advised by the broker that the policy was set up with a nonforfeiture option of reduced paid-up insurance the deangelises survivor whole life policy lapsed again after the nonpayment of the premium due on date the cash_value in the policy was insufficient to support an apl and in date was converted to participating reduced paid-up insurance with a face value of dollar_figure apl provisions allow an insurance_company to pay a premium due on a policy by way of a loan taken out against the cash_value of the policy the loan is subject_to interest charges and affects the policy’s cash_value only as a potential reduction of that value the total amount of outstanding loans on the policy is usually less than the policy’s cash_value because the policy will generally lapse when the total amount of the loans exceeds that cash_value c dr domingo policy the date and premiums of dollar_figure on the policy written on the single life of dr domingo dr domingo policy were paid timely and puar was purchased with additional premiums of dollar_figure in and dollar_figure in in the premium due on date was paid timely with a dividend withdrawal of dollar_figure and a withdrawal of dollar_figure from the puar in the premium due on date was paid timely with a dividend withdrawal of dollar_figure and a withdrawal of dollar_figure from the puar the premium due on date was not paid timely and the policy lapsed for nonpayment of the premium metlife continued the policy as nonparticipating paid-up term_insurance with a face value of dollar_figure through date at which time it was set to be depleted of its cash_value and thus to terminate without value d domingos survivor whole life policy the date and premiums of dollar_figure on the domingos survivor whole life policy were paid timely and puar was purchased in each year with additional premiums of dollar_figure in the premium due on date was paid timely with a dividend withdrawal of dollar_figure and a withdrawal of dollar_figure from the puar in the premium due on date was paid timely with a dividend withdrawal of dollar_figure a withdrawal of dollar_figure from the puar and a policy loan of dollar_figure the premium due on date was not paid timely and the policy lapsed for nonpayment of the premium metlife converted the policy to reduced paid-up insurance with a face value of dollar_figure on or about date upon the request of dr domingo and in connection with the above-referenced similar request of dr deangelis the domingos survivor whole life policy was reinstated by metlife to the full face value and converted retroactively to a policy with an apl provision that feature was then applied to pay the premiums of dollar_figure due on date and through an apl of dollar_figure metlife’s stated reason for reinstating the domingos survivor whole life policy in was that the policy had lapsed because of company error specifically metlife stated dr domingo wanted loans to be made automatically from the policy to pay premiums and was not advised by the broker that the policy was set up with a nonforfeiture option of reduced paid-up insurance the domingos survivor whole life policy lapsed again after the nonpayment of the premium due on date the cash_value in the policy was insufficient to support an apl and in was converted to participating reduced paid-up insurance with a face value of dollar_figure e dr durante policy the date and premiums of dollar_figure on the dr durante policy were paid timely and puar was purchased in each year with additional premiums of dollar_figure in the premium due on date was paid timely with a dividend withdrawal of dollar_figure and a withdrawal of dollar_figure from the puar in the premium due on date was paid timely with a dividend withdrawal of dollar_figure and a withdrawal of dollar_figure from the puar the premium due on date was not paid timely and the policy lapsed for nonpayment of the premium metlife continued the policy as nonparticipating paid-up term_insurance with a face value of dollar_figure through date at which time it was set to be depleted of its cash_value and thus to terminate without value f ms quinn policy the date and premiums of dollar_figure on the ms quinn policy were paid timely and puar was purchased in each year with additional premiums of dollar_figure in the premium due on date was paid timely with a dividend withdrawal of dollar_figure and a withdrawal of dollar_figure from the puar in the premium due on date was paid timely with a dividend withdrawal of dollar_figure and a withdrawal of dollar_figure from the puar the premium due on date was not paid timely and the policy lapsed for nonpayment of the premium metlife continued the policy as nonparticipating paid- up term_insurance with a face value of dollar_figure through date at which time it was set to be depleted of its cash_value and thus to terminate without value ix dispute of drs deangelis and domingo in dr deangelis received a statement from step showing that the death_benefit for the deangelises survivor whole life policy had decreased by approximately dollar_figure million the statement caused dr deangelis to write letters to step teplitzky co and mr rapp requesting an explanation for the decrease in value dr deangelis and ultimately dr domingo also retained an attorney as to this matter on investigation dr deangelis concluded that the policies had lapsed for nonpayment of premiums contrary to the advice that he had received at the inception of his participation in step that the policies would be self-sustaining after the making of the first two contributions because the option on each policy to pay the annual premiums through an apl had not been elected on the insurance application form each of the six subject policies lapsed as of the end of the failure to make the apl election on the insurance application forms was partially that of mr rapp who misunderstood the expressed intent of drs deangelis and domingo that the apl election be made on their policies after the lapse of the policies much correspondence on the subject ensued between drs deangelis and domingo and their lawyer on the one hand and metlife mr rapp and or teplitzky co among others on the other hand and drs deangelis and domingo threatened to file a lawsuit as to the matter drs deangelis and domingo sought from metlife the reinstatement of their and ms quinn’s single individual policies as reduced paid-up insurance retroactively to the original lapse date x reinstatement of policies a overview on date marcia mcdermott ms mcdermott an internal consultant for metlife asked metlife to reinstate the lapsed policies of dr deangelis and ms quinn as paid-up insurance retroactively to the original lapse date as if the policies had never lapsed previously ms mcdermott had made a similar request as to the dr domingo policy because dr durante did not ask ms mcdermott to seek a similar reinstatement of the dr durante policy ms mcdermott did not ask metlife to reinstate the dr durante policy b dr domingo policy step transferred ownership of the dr domingo policy to dr domingo in or about date although the policy technically had no value dr domingo wanted the policy because ms mcdermott had agreed to reinstate the policy as a reduced paid-up policy retroactive to date subsequently pursuant to the request of dr domingo metlife changed the dr domingo policy to reduced paid-up insurance retroactively effective to date with a face value of dollar_figure metlife stated in part that it was making this change because neither dr domingo nor the step plan trustee had received timely notice of either the lapse of the policy or multidistrict litigation involving metlife’s marketing practices the trustee had directed metlife to send all mail to the trustee in care of the step plan_administrator following this change the dr domingo policy has continued as participating reduced paid-up insurance from date through the present dr domingo received life_insurance coverage of dollar_figure to dollar_figure through the dr domingo policy as of date the policy’s death_benefit and net cash_surrender_value were dollar_figure and dollar_figure respectively c dr deangelis policy on or about date the ownership of the dr deangelis policy was changed to his name shortly thereafter the dr deangelis policy was changed from nonforfeiture extended term_insurance to participating reduced paid-up insurance retroactively effective to date with a face value of dollar_figure metlife stated in part that it was making this change because neither dr deangelis nor the step plan trustee had received timely notice of either the lapse of the policy or multidistrict litigation involving metlife’s marketing practices the trustee had directed metlife to send all mail to the trustee in care of the step plan_administrator before the formal change_of_ownership dr deangelis understood that the policy technically had no value but that metlife was going to change the policy to reduced paid-up status retroactively to as of date and respectively the dr deangelis policy had a death_benefit of dollar_figure and dollar_figure and a net cash_surrender_value of dollar_figure and dollar_figure d ms quinn policy on date dr deangelis formally terminated vrd rtd’s participation in step at that time dr deangelis offered on behalf of vrd rtd to purchase from the step plan the deangelises survivor whole life policy the dr durante policy and the ms quinn policy dr deangelis offered to purchase these policies at a cost of percent of each policy’s cash_value payable as a withdrawal from the policy’s cash_value on date step assigned the ownership of the ms quinn policy to ms quinn no severance event had occurred under the step plan to permit this assignment in connection with the assignment ms quinn executed a claim settlement and release form backdated to date the day of vrd rtd’s formal termination of its participation in the step plan on date step informed ms quinn that it had asked metlife to change the ownership of the ms quinn policy from the step trustee to ms quinn and that any_action to reinstate the policy had to be made by ms quinn one day later metlife informed spsi that it had received step’s request to change the ownership of the ms quinn policy but metlife’s records indicated that the policy had expired and was no longer in force at the request of dr deangelis the ms quinn policy was changed by metlife later in to reduced paid-up insurance retroactively effective to date with a face value of dollar_figure on date metlife confirmed to ms quinn that she was the owner of the ms quinn policy and that the policy was being continued as reduced paid-up insurance in the amount of dollar_figure which would increase as dividends were credited to the policy on or after date ms quinn surrendered the ms quinn policy to metlife and received a check from metlife in the amount of dollar_figure metlife processed the check on date from date through date ms quinn received life_insurance coverage of dollar_figure to dollar_figure through the ms quinn policy xi survivor whole life policies a domingos survivor whole life policy on date step assigned the ownership of the domingos survivor whole life policy to dr domingo as of date the domingos survivor whole life policy had a total death_benefit of dollar_figure less an outstanding policy loan of dollar_figure for a net death_benefit of dollar_figure as of the same date the domingos survivor whole life policy had a cash_surrender_value of dollar_figure less the outstanding policy loan of dollar_figure for a net cash_surrender_value of dollar_figure as of date the domingos survivor whole life policy had a cash_value base of dollar_figure a cash_value of additional insurance of dollar_figure an existing loan of dollar_figure and loan interest due of dollar_figure for a net cash_surrender_value of dollar_figure from date through the present the domingos received life_insurance coverage of between dollar_figure and dollar_figure through the domingos survivor whole life policy b deangelises survivor whole life policy on date step assigned the ownership of the deangelises survivor whole life policy to the deangelises no severance event had occurred under the step plan to permit this assignment in connection with the assignment dr deangelis also executed a claim settlement and release form backdated to date as of various times the policy’s death_benefit and net cash_surrender_value were as follows as of death_benefit net cash_surrender_value dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure xii dr durante policy as of date the cash_surrender_value of the dr durante policy was dollar_figure as of date the cash_surrender_value of the policy was dollar_figure as of date the cash_surrender_value of the dr durante policy was dollar_figure as of each of these dates the death_benefit payable under the policy was dollar_figure on date step assigned the ownership of the dr durante policy to dr durante no severance event had occurred under the step plan to permit this assignment in connection with the assignment dr durante also executed a claim settlement and release form backdated to date on date the cash_surrender_value of the dr durante policy was dollar_figure and the death_benefit was dollar_figure the dr durante policy had no value once it expired on date from date through date dr durante received life_insurance coverage of dollar_figure to dollar_figure through the dr durante policy xiii acquisition of step step was acquired from teplitzky co in date by step acquisition group inc afterwards spsi offered participants three options option a was to continue participation in the step plan trust as the plan is now and as it is amended from time to time option b was to terminate our participation in the step plan trust and to have of the potential severance benefit paid out to each of our employees over a month period option c was to terminate our participation in the step plan and rollover of the potential severance benefit to purchase new insurance policies to provide death_benefit protection in the benistar plan and trust the step plan does not provide for any of these options on date dr deangelis signed a step option selection form stating that vrd rtd had decided to continue participation in the step plan trust as the plan is now and as it is amended from time to time xiv recordkeeping for the step plan step maintained its records of employer contributions insurance_policy premiums potential severance benefits policy values termination surrender or withdrawal dates forfeitures severance payments frozen potential severance benefits and surrenders and withdrawals on an employee-by-employee basis within each employer group further segregated by each of the eight insurance_companies participating in the step plan step maintained its books_and_records first by insurance_company second by employer group and finally by each individual employee forms 5500-c r return report of employee_benefit_plan filed by the step plan were generally broken down by insurance_company employer group and employee forms w-2 wage and tax statement were issued to participants with separate employer identification numbers for each life_insurance_company each insurance_policy was essentially a separate_account for the covered_employee on whose life the policy was written the account included all of the employer’s contributions for that employee was increased by all of the income earned as a result of those contributions was reduced by all insurance_company charges to provide the life_insurance benefits for only that employee and was used as the base from which to calculate the purported severance benefits of that employee a severance benefit that was paid out to an employee was typically not equal to what had been paid in by way of employer contributions the employer_contribution was invested by step and the assets grew vrd rtd’s contributions were invested in the individual insurance policies of the participating doctors and ms quinn the contributions for each policy were accounted for separately dividends were credited to the policy and insurance charges were taken out of each of the policies to pay for the cost of providing the covered_employee with life_insurance coverage step applied a factor to the cash_value of the life_insurance_policy on the covered employee’s life in order to compute the benefit payable to the employee the insurance policies or the cash derived therefrom were distributed to vrd rtd’s participating employees without regard to step’s purported computation of the allowable amounts of severance benefits xv dr domingo’s receipt of plan benefits on date dr domingo wrote to mr katz requesting a legal opinionated sic letter regarding his intent to retire within the time period of years for business reasons and for continuity of our surgical group dr domingo requested that any response be sent to him personal and confidential mr katz relayed dr domingo’s letter to mr pagano on date mr pagano advised dr domingo that he would receive full benefits under the step criteria of good cause and genuine business_purpose if he resigned after being asked to retire mr pagano advised dr domingo that he would not qualify for benefits if he agreed to work for vrd rtd in a different capacity on date dr domingo informed teplitzky co that on date he retired completely from my surgical practice and wanted to know about the severance monetary benefits available to him on date teplitzky co informed dr domingo that he needed to establish a severance event in order to qualify for benefits under the plan and had to establish to the satisfaction of the plan’s independent fiduciary that the termination was for good cause within the meaning of new york state unemployment insurance law teplitzky co enclosed examples of good cause under new york law and advised dr domingo to call mr mamorsky if he had any questions on date dr domingo relayed to the step plan_administrator his revised request for severance benefits including a formal request for benefit payments and an attached reason for termination of service the revised claim removed all reference to his prior statement that he had completely retired from his surgical practice the revised claim stated that on date vrd rtd asked him to terminate his association with the group effective date because his financial contribution to the group was not satisfactory dr domingo claimed that his compensation_for the last 12-month_period before his termination of service was dollar_figure on date vrd rtd mailed to teplitzky co an employer request for payment of benefits for dr domingo listing the date of severance as date and stating that the compensation paid to dr domingo for the last 12-month_period before termination of employment was dollar_figure attached to the request was the same reason for termination of service that dr domingo had attached to his benefit request both forms were signed by dr deangelis on date before that request neither vrd rtd nor dr domingo notified step that dr domingo had stopped providing services to vrd rtd on date on date teplitzky co forwarded dr domingo’s claim for severance benefits to mr pagano asking mr pagano if he agreed or disagreed with the claim on date mr pagano informed teplitzky co that he had reviewed dr domingo’s claim for severance benefits and that he confirmed that it was an induced termination due to non renewal of contract which would be a qualifying_event for severance benefits under the step plan on date teplitzky co notified dr domingo that his severance benefit had been approved in the estimated amount of dollar_figure and offered dr domingo the opportunity to purchase the domingos survivor whole life policy coverage of which was dollar_figure for dollar_figure on date dr domingo wrote to teplitzky co asking for answers to certain questions he had about his benefits and his life_insurance policies including a question as to why he had to pay so much to purchase the domingos survivor whole life policy on date teplitzky co responded to dr domingo’s questions indicating among other things that the purchase_price for his policy was determined by subtracting from the dollar_figure cash_surrender_value of the policy the maximum loan that could be taken of dollar_figure leaving a balance in the policy of dollar_figure on date ms mcdermott confirmed in writing to dr domingo that metlife would be willing to change the policy on his life to reduced paid-up status retroactively effective to the date when a request to make such a change could have been timely made ms mcdermott also informed dr domingo that the policy was still technically an asset of the severance plan so it would be a good idea to get the policy from the plan before the change was made ms mcdermott attached a letter showing that the policy is presently of no value to the plan to assist dr domingo in getting the policy on date dr domingo advised teplitzky co that he wished to purchase the domingos survivor whole life policy one day later dr domingo sent to mellon trust a dollar_figure check from rodolfo t domingo m d p c and a dollar_figure check from the domingo family limited_partnership as requested by the step plan_administrator to purchase the domingos survivor whole life policy on date teplitzky co applied for a policy loan on and requested a change in ownership of the domingos survivor whole life policy the policy loan was used to pay to dr domingo his requested severance benefits totaling approximately dollar_figure xvi dr deangelis’s receipt of plan benefits dr deangelis filed a claim for severance benefits with step in date in connection therewith dr deangelis on date signed a request for payment of benefits stating that he was terminating his services because of prostate cancer with symptoms which interfere with employee’s ability to perform surgery and that his compensation_for the 12-month_period before his termination of service was approximately dollar_figure dr deangelis underwent radiation and incurred radiation colitis to try to treat his prostate cancer and continued to work until date wayne bursey mr bursey the president of spsi approved the claim mr bursey was concerned about the possibility of future litigation between dr deangelis and step insofar as drs deangelis and domingo had threatened suit against the prior plan_administrator but had never instituted any such litigation i overview opinion we are faced once again with an issue arising from a plan designed aggressively to bolster the sale of insurance products through a claim of permissible tax savings cf 115_tc_43 affd 299_f3d_221 3d cir respondent determined that neither the pcs’ payments to vrd rtd related to the step plan nor vrd rtd’s ensuing contributions to the step plan were deductible under sec_162 as ordinary and necessary business_expenses and that the amounts of the payments were includable in the doctors’ gross_income under sec_61 respondent argues that the payments were made for the doctors’ personal benefit petitioners argue that the payments and contributions are deductible under sec_1_162-10 income_tax regs as amounts paid_or_accrued within the taxable_year for dismissal wages and thus that the payments are not includable in the doctors’ gross_income we agree with respondent’s determination on the disallowed deductions but disagree with respondent’s determination on the inclusion in income we set forth our analysis below primarily in two sections the first section sets forth our opinion of the credibility of the witnesses the second section sets forth our opinion on the substantive issues at hand ii credibility of the witnesses a expert witnesses at trial each party called an expert witness in support of their and his respective positions petitioners called michael l frank mr frank and the court recognized him as an expert on experience rating and risk sharing mr frank is an actuary who graduated from the university of michigan in and has worked in the insurance industry ever since he currently works for his own company in part advising employers on the purchase of insurance consulting on employee_benefits and the plans related thereto brokering and underwriting insurance and helping insurance and other companies underwrite insurance his credentials include that he is licensed to sell life and other forms of insurance in states that he is an associate of the society of actuaries that he is a member of the american academy of actuaries and that he is a fellow of the conference of consulting actuaries petitioners retained him less than months before trial to testify as an expert in this proceeding mr carpenter with whom mr frank has had a longstanding working and personal relationship recommended him respondent called charles c deweese mr deweese at trial to testify as an expert and the court recognized mr deweese as an expert on multiple-employer benefit plans insurance experience rating and individual life_insurance policies mr deweese is an independent consulting actuary who graduated from yale university in and has worked in the insurance industry ever since his credentials include that he has been a fellow of the society of actuaries since a member of the american academy of actuaries since and a fellow of the conference of consulting actuaries since various courts including this one have previously recognized mr deweese as an expert on subjects similar to those relevant herein and he has repeatedly testified as an expert on those subjects including twice in this court see neonatology associates p a v commissioner supra pincite 108_tc_524 the court has broad discretion to evaluate the cogency of an expert’s analysis see neonatology associates p a v commissioner supra pincite sometimes an expert will help us decide a case see eg id booth v commissioner supra pincite 106_tc_274 other times he or she will not see eg estate of scanlan v commissioner tcmemo_1996_331 affd without published opinion 116_f3d_1476 5th cir mandelbaum v commissioner tcmemo_1995_255 affd without published opinion 91_f3d_124 3d cir aided by our common sense and our perception of the expert during his or her testimony we weigh the helpfulness and persuasiveness of an expert’s testimony in the light of his or her qualifications and with due regard to all other credible_evidence in the record see neonatology associates p a v commissioner supra pincite we may embrace or reject an expert’s opinion in toto or we may pick and choose the portions of the opinion to adopt see 304_us_282 97_tc_496 we are not bound by an expert’s opinion and will reject an expert’s opinion to the extent that it is contrary to the judgment we form on the basis of our understanding of the record as a whole see it s of iowa inc v commissioner supra pincite in making our findings_of_fact and reaching our decisions herein we have given little weight to the testimony of mr frank although the court recognized mr frank as an expert on the stated subjects we were and remain troubled that mr frank has a longstanding and continuing working and personal relationship with mr carpenter and other entities and persons with financial and or other direct interests in the resolution of these cases see neonatology associates p a v commissioner t c pincite stating that an expert witness loses his or her impartiality when he or she is too closely connected with one of the parties and holding that such an expert is of limited value to the court in fact during trial we were forced to admonish mr frank that he should not be improperly communicating with one or more of the just-referenced persons and petitioners’ counsel in addition to that stated relationship we also on the basis of our observation of mr frank’s candor sincerity and demeanor perceived him to be of little help to the court in deciding these cases as to mr deweese we have respected his testimony and given that testimony appropriate weight when mr deweese previously testified before this court the court on each occasion found him to be reliable relevant and helpful on the areas that were the subject of his expertise see id pincite booth v commissioner supra pincite we find him likewise helpful in these cases b fact witnesses at trial petitioners called five witnesses to testify as to the facts of these cases respondent called three such witnesses petitioners’ fact witnesses were drs deangelis and domingo and messrs mamorsky bursey and teplitzky respondent’s fact witnesses were dr borrero mr mamorsky and ms mcdermottdollar_figure on the basis of our perception of the witnesses and our review of the record as a whole we do not find much of the testimony of the fact witnesses to be helpful as to the critical facts underlying the issues at hand see generally neonatology for completeness we note that respondent also called mr carpenter to testify at an evidentiary hearing held immediately before trial petitioners had moved the court approximately month before trial to issue an order generally disqualifying mr deweese from testifying as an expert witness in this proceeding and had attached to their motion an affidavit of mr carpenter setting forth serious allegations questioning the objectivity of mr deweese in respondent’s response to that motion as supplemented by petitioners to address in part a question by the court as to why petitioners had not filed their motion earlier respondent raised serious issues of truthfulness on the part of mr carpenter and requested in part that the court hold an evidentiary hearing so that respondent could question mr carpenter as to his actions connected with this proceeding and the subject matter thereof the court granted respondent’s request the court ultimately denied petitioners’ motion as supplemented associates p a v commissioner supra pincite discussing the standards that the court applies to evaluate the testimony of trial witnesses we rely mainly on the testimony of mr deweese and the voluminous record built by the parties through their comprehensive stipulation of facts and exhibits iii substantive issues at hand a disallowance of deductions sec_162 generally provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a taxpayer such as vrd rtd or one of the pcs must meet five requirements in order to deduct an item under this section the taxpayer must prove that the item claimed as a deductible business_expense was paid_or_incurred during the taxable_year was for carrying on its trade_or_business was an expense was a necessary expense and was an ordinary expensedollar_figure see 403_us_345 290_us_111 see also rule a a determination of whether an expenditure satisfies each of these while sec_7491 places the burden_of_proof upon the commissioner in certain cases the court has decided in an unpublished order that sec_7491 has no applicability to these cases requirements is a question of fact see 320_us_467 petitioners argue that sec_162 allowed vrd rtd and the pcs to deduct the amounts related to the step plan because those amounts represented dismissal wages paid to a welfare or similar benefit plan within the scope of sec_1_162-10 income_tax regs we disagree while the step plan may have been cleverly designed to appear to be a welfare benefits fund and marketed as such the facts of these cases establish that the plan was nothing more than a subterfuge through which the participating doctors through vrd rtd used surplus cash of the pcs to purchase cash-laden whole_life_insurance policies primarily for the benefit of the participating doctors personally while employers are not generally prohibited from funding term life_insurance for their employees and deducting the premiums on that insurance as a business_expense under sec_162 employees are not allowed to disguise their investments in life_insurance as deductible benefit-plan expenses when those investments accumulate cash_value for the employees personally see neonatology associates p a v commissioner supra pincite the insurance premiums at hand pertained to the participating doctors’ personal investments in whole_life_insurance policies that primarily accumulated cash_value for those doctors personally vrd rtd’s contributions to the step plan were used to pay the initial year’s cost of providing life_insurance for each participating doctor and to create an investment fund for the insured within his whole_life_insurance policy or policies in the cases of drs deangelis and domingo that fund when enhanced with expected future dividends was calculated to be sufficient to pay for the future years’ costs of life_insurance protection and to provide for cash values sufficient to allow for a distribution of cash to the insured doctor whenever he opted to claim that he was involuntarily terminated from his business as to each investment fund and as to each insurance_policy in general the insured doctor regarded that fund and policy as his own as did the step plan trustee the step plan_administrator and metlife very little if any value in one participating doctor’s fund was available to pay to another insured and any distribution of cash from the step plan to a participating doctor was directly related to the cash_value of his policy in many instances a participating doctor dealt with his own insurance agent in selecting and purchasing the policy on his life received illustrations on an assortment of life_insurance investments that could be made through the step plan determined the amount of his investment in his life_insurance_policy selected the form of the insurance_policy to be issued for him eg single whole life versus survivor whole life and selected his policy’s face_amount in the latter regard we note our finding on the basis of the credible_evidence in the record that drs deangelis and domingo when dealing with mr rapp metlife and the insurance policies in general were not acting as agents of vrd rtd but were acting in their individual capacities we also note our finding that dr durante was not acting as an agent of vrd rtd with respect to his policy the use of whole_life_insurance policies and the direct interactions between the participating doctors and the step plan representatives support our finding that the participating doctors in their individual capacities fully expected to get their promised benefits and that any receipt of those benefits was not considered by anyone connected with the life_insurance transaction to rest on any unexpected or contingent event each whole_life_insurance policy upon its issuance was in and of itself a separate_account of the insured doctor and the insured rather than the step plan dictated and directed the funding and management of the account and bore most risks incidental to the account’s performance the step plan in essence and in operation was simply an aggregation of separate plans for the participating doctors and not as petitioners claim one single_plan in which various employers participated the cash_value in a participating doctor’s policy was both intended to be and actually returned to the insured doctor net of reductions for the cost of current insurance coverage and other de_minimis amounts that were payable for charges related to the policies or otherwise incidental to the participation in the step plan in fact upon learning that their policies had lost the value that they expected to receive drs deangelis and domingo pursued recovery_of those losses both directly and aggressively with their insurance agent and with the step plan representatives and caused the policies written on their lives to be transferred to them and the ms quinn policy to be transferred to her as they had expected from the start of their investment in the step plan as to the deangelises survivor whole life policy and the domingos survivor whole life policy the retroactive reinstatement and conversion of those policies to apl also rebuts petitioners’ claim that each insurance_policy was truly an asset of the step plan which the plan had the unfettered right to benefit from to liquidate or to dispose_of to the contrary the cash_value theoretically belonging to the step plan was converted into death_benefits for drs deangelis and domingo even though vrd rtd had stopped making contributions years before the conversion we also note the events leading up to the initial purchase of the whole_life_insurance policies through the partnership_agreement executed on date drs deangelis and domingo had expressed their intent to retire in the near future yet in connection with the planning of their personal estates and their consideration of ways to reduce the application to their estates of the federal estate_tax dr deangelis caused vrd rtd to join the step plan on date drs deangelis and domingo were told that their and payments to the step plan would suffice to fund the future costs of providing life_insurance benefits for the remainder of their lives and to provide future distributions of cash to them at the time of their choosing from the beginning of their decision to participate in the step plan the participating doctors were most concerned about the amounts of and their ability to receive their expected benefits from step in fact drs deangelis and domingo requested calculations and illustrations showing how much they would receive depending upon the number of years that contributions were made to the step plan drs deangelis and domingo also wrote to mr katz for assurance that they would receive their benefits and requested a written opinion from the plan_sponsor about how to characterize their planned departures from their practices so as to meet the terms of the step plan as written step advised the participating doctors on what to say in order to get their promised benefits and step assured the doctors that a protocol was in place to ensure that they would get their money as intended because each of the participating doctors’ pcs funded its own employee’s benefits under the step plan step was at no significant loss in allowing each pc to remove from the plan the money it invested thereindollar_figure petitioners rely erroneously on 108_tc_524 in arguing that these cases turn primarily not on the application of sec_162 but on the question of whether the step plan meets the requirements of sec_419a as discussed herein our decisions in these cases turn on our factual evaluation of the relationship between the participating doctors and their whole_life_insurance policies without any regard to the step plan’s qualification under sec_419a and we decide on the basis of the credible_evidence in the record before us that those doctors upon investing in the step plan had the primary right to receive the value reflected in the insurance policies written on their lives we note in this regard that the court in booth v commissioner supra did not decide the issue under sec_162 that we decide today in sum we find that the pcs’ payments to vrd rtd were distributions to the doctors personally and that neither those payments nor vrd rtd’s ensuing contributions to step were ordinary and necessary business_expenses under sec_162 we also are mindful that the provisions in the step plan were routinely not followed eg dr domingo received a severance benefit even though he informed the step plan_administrator that he had completely retired a situation that even the author of the step plan admitted was not an eligible event under the step plan as written except to the extent they relate to payments of premiums on the ms quinn policy as discussed supra note accord 115_tc_43 consequently we hold that those amounts are not deductible under sec_162 by either the pcs or vrd rtddollar_figure b inclusion in income respondent determined that the amounts of the life_insurance premiums that were paid_by each doctor’s pc on his behalf are includable in the doctor’s gross_income under sec_61 as accessions to wealth clearly realized and over which the taxpayers have complete dominion see 348_us_426 we disagree that those amounts are includable in the doctors’ gross_income while the payments of the premiums were indeed accessions to the doctors’ wealth our decision on this issue does not rest simply on that finding instead our decision turns on our finding that the doctors’ pcs were s_corporations and that the payment of the premiums by the pcs was essentially a distribution to the doctors of corporate profits rather than a payment that the pcs made to the doctors with a compensatory intent see neonatology although the pcs may arguably be entitled to deduct the costs of the current_life_insurance_protection purchased through the step plan see 115_tc_43 petitioners have not requested any such deductions and the record does not allow the court to find the amounts of any such deductions associates p a v commissioner supra pincite see also neonatology associates p a v commissioner f 3d pincite in accordance with the federal_income_tax law applicable to s_corporations most particularly sec_1367 and sec_1368 our disallowance of the deductions claimed by the pcs has the effect of increasing pro tanto the net_income of those pcs with corresponding increases to the doctors’ distributive shares of that income that being so the payments of the premiums are not taxed a second time to the doctorsdollar_figure cf neonatology associates p a v commissioner t c pincite tax at the shareholder-level was appropriate where the employer was a c_corporation we have considered each argument made by petitioners for holdings contrary to those expressed herein and have rejected all arguments not discussed herein as irrelevant or without merit we also have considered each argument made by respondent for a holding contrary to that expressed herein as to the inclusion in in other words we regard each distribution as a tax-free recovery_of adjusted_basis taking into account the increase in basis resulting from the disallowance of deductions claimed by the pc income and have rejected all arguments not discussed herein as irrelevant or without merit accordingly decisions will be entered under rule
